Citation Nr: 0403301	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-05 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a left jaw 
disorder.

3.  Entitlement to service connection for an ear disorder.

4.  Entitlement to service connection for a cervical spine 
disorder.

5.  Entitlement to service connection for a disorder due to 
mustard gas exposure.

6.  Entitlement to service connection for a disorder due to 
exposure to ionizing radiation.

7.  Entitlement to service connection for a disorder due to 
asbestos exposure.




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, which 
denied the claims on appeal.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  In-service complaints of left scapula pain due to an 
automobile accident are shown to have been acute and 
transitory, and resolved without continuing residuals.

3.  Post-service medical evidence is negative for a current 
left shoulder disorder.

4.  In-service complaints of pain along the left 
tempomandibular joint (TMJ) as a result of being hit in the 
face are shown to have been acute and transitory, and 
resolved without continuing residuals.

5.  Post-service medical evidence is negative for a current 
left jaw disorder.

6.  There are no in-service complaints of, treatment for, or 
diagnosis of an ear disorder.

7.  Post-service medical evidence is negative for a current 
ear disorder.

8.  There are no in-service complaints of, treatment for, or 
diagnosis of a chronic cervical spine or neck disorder.

9.  Post-service medical evidence is negative for a cervical 
spine disorder for many years after service separation.

10.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and any current cervical spine disorder.

11.  There is no evidence of exposure to mustard gas or 
Lewisite during service.

12.  The record does not establish current symptoms or a 
disorder caused by exposure to mustard gas.  

13.  There is no evidence of exposure to ionizing radiation 
during service.

14.  The record does not establish current symptoms or a 
disorder caused by exposure to ionizing radiation.  

15.  There is no evidence of exposure to asbestos during 
service.

16.  The record does not establish current symptoms or a 
disorder caused by exposure to asbestos.  


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  A left jaw disorder was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

3.  An ear disorder was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

4.  A cervical spine disorder was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2003).

5.  A disorder attributable to mustard gas was not incurred 
in or aggravated by active military service and may not be 
presumed to have been incurred therein.   38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.316 (2003). 

6.  A disorder attributable to ionizing radiation was not 
incurred in or aggravated by active military service and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2003). 

7.  A disorder attributable to asbestos exposure was not 
incurred in or aggravated by active military service and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to Service Connection for a Left Shoulder 
Disorder

After a review of the claims file, the Board finds that the 
claim for a left shoulder disorder must be denied.  First, 
service medical records are negative for a chronic left 
shoulder disorder.  While the veteran was apparently involved 
in an automobile accident in June 1954 and reported on-going 
complaints of, among other things, left scapula pain in July 
1954, the Board is persuaded that there was no chronic left 
shoulder disorder shown as evidenced by a contemporaneous X-
ray report which was negative, by the absence of any further 
complaints during military duty, and by the absence of a 
chronic left shoulder disorder shown at the time of service 
separation in July 1957.  Therefore, the Board concludes that 
there was no chronic left shoulder disorder shown in military 
service.

Next, post service medical evidence is completely negative 
for complaints of, treatment for, or diagnosis of a current 
left shoulder disorder.  Significantly, the veteran has not 
reported that he has received any treatment for a left 
shoulder disorder.  

As noted above, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the service medical records are negative for a chronic 
left shoulder disorder.  Further, post-service evidence is 
negative for a current disability related to the left 
shoulder.  

To the extent that the veteran may be experiencing subjective 
complaints of pain in the left shoulder, the Board notes that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd 
in part, vacated and remanded in part on other grounds, 259 
F.3d 1356 (Fed. Cir. 2001).  Inasmuch as there is no medical 
evidence establishing the presence of a chronic left shoulder 
disorder, the preponderance of the evidence is against the 
claim and the claim must be denied.

II.  Entitlement to Service Connection for a Left Jaw 
Disorder

Service medical records reflect that the veteran sought 
treatment for left jaw pain in November 1956 after being hit 
on the left side of the face with a chain 2-3 months 
previously.  An X-ray of the TMJ was negative.  There were no 
further complaints and, at the time of service discharge, the 
clinical evaluation of the head and face was negative.  
Therefore, the Board finds no evidence of a chronic left jaw 
disorder in military service.

Next, post-service is completely negative for complaints of, 
treatment for, or diagnosis of a left jaw disorder.  At the 
time of a May 1978 hospitalization for trauma to the head, 
the veteran's head was noted to be normal and there was no 
indication of a chronic left jaw disorder at that time.  
Further, there is no evidence or assertion by the veteran 
that he has received any post-service treatment for a left 
jaw disorder.

As above, when a claimed condition is not shown, there may be 
no grant of service connection.  In this case, the service 
medical records are negative for a chronic left jaw disorder.  
Further, post-service evidence is negative for a current 
disability related to the left jaw.  Inasmuch as there is no 
medical evidence establishing the presence of a chronic left 
jaw disorder, the preponderance of the evidence is against 
the claim and the claim must be denied.

III.  Entitlement to Service Connection for an Ear Disorder

At the time of his initial claim, the veteran seemed to 
indicate that his left jaw and ear disorder were related.  
However, the Board finds no reference to an ear disorder of 
any kind at the time of the November 1956 treatment for jaw 
pain or any where in the service medical records.  The 
service separation examination shows a normal clinical 
evaluation of the veteran's ears and there was no indication 
of ear trauma noted.  Post-service medical evidence is 
completely negative for complaints of, treatment for, or 
diagnosis of an ear disorder.  

Inasmuch as service medical records are negative for a 
chronic ear disorder, post-service evidence is negative for 
treatment for an ear disorder, and no current ear disorder is 
currently shown, the Board finds that the claim must be 
denied.

IV.  Entitlement to Service Connection for a Cervical Spine 
Disorder

In his initial claim, the veteran maintained that he injured 
his neck in 1956.  However, the Board could find no 
complaints of, treatment for, or diagnosis of a chronic 
cervical spine disorder reference in the service medical 
records.  Specifically, in January 1956, he was treated for 
low back pain, in February 1956 he was treated for a cold, he 
experienced gum bleeding in March 1956, and in April 1956 was 
again treated for a cold.  In June 1956, he reported a sore 
toe, and in August 1956 caught his thumb between two large 
drums.  In October 1956, he complaint of pain in his hand, 
and in November 1956 he reported jaw pain after being hit in 
the face.  The Board has also reviewed the medical records 
from the 1954 automobile accident but finds no complaints 
related to the neck or cervical spine.  Additional service 
medical records were reviewed but there were no references to 
the neck or cervical spine.  Therefore, the Board finds no 
evidence of a chronic disability related to the cervical 
spine or neck at the time of military discharge.

Next, post-service medical evidence fails to reflect 
treatment for a cervical spine disorder for many years after 
service separation.  The first report of a cervical spine 
disorder was during a May 1978 hospitalization.  At that 
time, the veteran was admitted for trauma to the head with 
loss of consciousness after being in an altercation with 
another man.  He was hit on the head with a coke bottle and 
was admitted for overnight observation.  Cervical spine X-
rays taken at the time showed degenerative changes at C4, C5, 
and C6 with joint space narrowing at C4-C5 and C5-C6.  The 
clinical impression was cervical spondylosis with neural 
foramina narrowing, bilaterally.  

Even recognizing the veteran's current diagnosis of cervical 
spondylosis, the Board places significant probative value on 
the, at a minimum, over 20-year gap between discharge from 
military service and X-ray evidence of cervical spondylosis 
and finds that the post-service symptomatology is too remote 
in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology 
during the multi-year gap between military discharge in 1957 
and the veteran's first diagnosis in 1978.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim).

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
cervical spondylosis to active military service, despite the 
veteran's contentions to the contrary.  The mere contentions 
of the veteran as to a medical nexus, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate his complaints with an event or 
incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

In sum, even accepting the veteran's current diagnosis of 
cervical spondylosis, the Board places greater probative 
value on the absence of in-service complaints, treatment or 
diagnosis of a cervical spine or neck disorder, the lack of 
post-service treatment for many years after service 
separation, and the absence of medical evidence establishing 
a nexus between military service and the veteran's current 
complaints.  As such, the claim must be denied.

V.  Entitlement to Service Connection for a Disorder Due to 
Mustard Gas Exposure

In addition to the regulations cited above, service 
connection is warranted where the veteran experienced full-
body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service and subsequently develops a 
chronic form of the listed diseases outlined in 38 C.F.R. 
§ 3.316(a) (2003).  VA Manual M21-1, Part III, Paragraph 
5.18a specifies that veterans who underwent full-body 
exposure to a vesicant agent include those exposed during 
field or chamber testing, those exposed under battlefield 
conditions in World War I, those present at the German air 
raid on the harbor of Bari, Italy, in World War II, and those 
engaged in the manufacturing and handling of (blistering) 
agents during service.  It is noted, as a matter of 
historical record, that the German air raid on the harbor of 
Bari, Italy, took place on December 2, 1943, well before the 
veteran's period of active duty.

In cases involving exposure to vesicant agents under 
38 C.F.R. § 3.316, the Board must assume that the lay 
testimony of such exposure is true for the purposes of 
establishing a well grounded claim.  However, "whether or 
not the veteran meets the requirements of this regulation 
[38 C.F.R. § 3.316], including whether or not the veteran was 
actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  The Board, therefore, must 
consider the credibility of the veteran's testimony in light 
of all the evidence in the file . . . Thus, under this 
regulation, the Board is charged with the very difficult task 
of ascertaining what transpired more than fifty years ago 
with very little evidence to consider."  Pearlman v. West, 
11 Vet. App. 443 (1998).

In the original claim, the veteran indicated that he had been 
exposed to mustard gas but asserted no particular disability 
as a result, and left blank the area that asked when and how 
he was exposed.  After a review of the claims file, the Board 
finds that the veteran's claim must fail.

First, there is no indication that the veteran was actually 
exposed to mustard gas.  Although he stated that he was, 
service medical records are negative for symptoms associated 
with mustard gas exposure.  Further, while typical training 
in the 1950s resulted in minimal exposure to actual mustard 
gas (other gases were typically used for training), the 
record does not reveal the degree to which the veteran was 
actually exposed to any chemical agents as part of his 
training, nor does he assert that he was exposed to mustard 
gas as part of military training.  

Nonetheless, even accepting the veteran's assertion that he 
was exposed to mustard gas during military duty, the Board 
finds that the claim must fail because he has not developed 
any of the indicated conditions outlined in 38 C.F.R. 
§ 3.316.  Specifically, the conditions listed include chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer, 
squamous cell cancer of the skin, chronic laryngitis, 
bronchitis, emphysema, asthma, chronic obstructive pulmonary 
disease, and acute nonlymphocytic leukemia.

In this case, post service medical evidence is completely 
negative for any of the identified disorder for which 
service-connection could be granted.  Outpatient treatment 
notes show medical treatment and/or evaluation for, among 
other things, prostatic hypertrophy, histoplasmosis, a right 
shoulder lesion, questionable angina, pneumonia, low back 
pain, recurrent dental pain, anxiety, and granulomatosis. 

Based on the evidence above, and given the veteran's vague 
reference to mustard gas exposure, the Board finds that his 
contentions that he was exposed to mustard gas are not 
supported by the record.  Further, there is no medical 
evidence that he has developed any of the conditions for 
which service-connection could be granted.  As noted above, 
none of his current medical problems are on the list of 
diseases associated with mustard gas exposure.  As such, the 
claim for service connection due to mustard gas exposure must 
necessarily be denied. 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  However, the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeal) (the Veterans Claims Court) has 
held that where the issue involves medical causation, 
competent medical evidence that shows that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this regard, the Board again stressed that service 
connection may only be granted for a current disability; when 
a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability).  "In the absence of proof of a present 
disability there can be no valid claim."  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
veteran has made no specific claim as to a disability caused 
by mustard gas exposure.  Further, post-service evidence is 
negative for a medical nexus between any of his current 
medical problems and mustard gas exposure.  Therefore, the 
claim must be denied on a direct basis.  

VI.  Entitlement to Service Connection for a Disorder Due to 
Exposure to Ionizing Radiation

In his original claim, the veteran maintained that he was 
exposed to ionizing radiation by radar in 1957.  He asserted 
an "unknown" disability as a result.  Claims based upon 
exposure to ionizing radiation are governed by two separate 
regulations and each provides a separate and distinct basis 
for establishing service connection based on exposure to 
ionizing radiation.  See 38 C.F.R. §§ 3.309, 3.311 (2003).  

Under 38 C.F.R. § 3.309(d), service incurrence may be 
presumed on a radiation basis for certain specified diseases 
when the disease becomes manifest in a "radiation-exposed 
veteran" who participated in a "radiation-risk activity."  
See also 38 U.S.C.A. § 1112(c) (West 2002).  On the other 
hand, the veteran may establish a claim under 38 C.F.R. § 
3.311 if he was exposed to ionizing radiation while in 
service, subsequently developed one of the radiogenic 
diseases listed, and the disease became manifested during the 
requisite latency period.  See 38 C.F.R. § 3.311(b) (2003).  
For the purpose of this analysis, radiogenic diseases include 
those diseases listed under 38 C.F.R. § 3.311(b)(1).  A third 
basis to establish a service connected claim for radiation 
exposure is provided under the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), 
which permits service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Turning first to the provisions of 38 C.F.R. § 3.309, the 
Board finds that the veteran's claim must fail on several 
levels.  First, there is no evidence he is currently 
diagnosed with one of the diseases specific to radiation-
exposed veterans (which essentially includes various 
cancers).  While he has been treated for a variety of medical 
problems, none of his current medical conditions are listed 
in 38 C.F.R. § 3.309.  In addition, he asserted no particular 
medical disorder as related to radiation exposure.  

Next, there is no evidence that the veteran participated in a 
radiation-risk activity.  While he has asserted that he was 
exposed to radar, the Board notes that the Veterans Claims 
Court has taken judicial notice that radar equipment emits 
microwave-type non-ionizing radiation.  Rucker v. Brown, 10 
Vet. App. 67, 69, 71-72 (1997) (citing The Microwave Problem, 
Scientific American, September 1986; Effects upon Health of 
Occupational Exposure to Microwave Radiation (RADAR), 
American Journal of Epidemiology, Vol. 112, 1980; and 
Biological Effects of Radiofrequency Radiation, United States 
Environmental Protection Agency, September 1984).  Therefore, 
radar exposure (non-ionizing) is not the type of radiation 
exposure anticipated by the regulation (ionizing).  

Similarly, there is no evidence that the veteran participated 
in a radiation-risk activity.  As his military service 
incurred during the 1950s, the references to Nagasaki and 
Hiroshima, internment as a POW in Japan, and work at the 
various gaseous diffusion plants in 1991-1992 are not for 
application.  In addition, the evidence does not show, nor 
has he alleged, that he participated in atmospheric 
detonation of a nuclear device, other nuclear testing 
operations listed in the regulations, or that he was involved 
in ship decontamination.  Therefore, the Board finds that the 
veteran's claim must fail under the provisions of 38 C.F.R. 
§ 3.309.

Next, the Board finds that the veteran has failed to meet the 
threshold elements of 38 C.F.R. § 3.311(b), which require 
exposure to ionizing radiation, and the development of a 
radiogenic disease five or more years after exposure.  As 
noted above, exposure to radar is not the type of radiation 
exposure anticipated by the regulations.  Next, none of his 
various medical disorders are listed as radiogenic diseases 
under the regulations.  Because the veteran was not exposed 
to ionizing radiation during military service and the medical 
evidence failed to complaints of, treatment for, or diagnosis 
of any of the "radiogenic diseases" listed, the Board finds 
that the provisions of 38 C.F.R. § 3.311 are not for 
application.  Accordingly, the Board need not reach the issue 
of dose estimation.

The Board has also considered the veteran's claim on a direct 
basis under Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
In this regard, the Board finds no in-service reference to 
symptomatology consistent with radiation exposure, no post-
service treatment for a radiogenic disease, and no medical 
evidence establishing a medical nexus between any of the 
veteran's current medical conditions and in-service exposure 
to radiation.  Accordingly, the Board finds that the claim 
must be denied on a direct basis.

VII.  Entitlement to Service Connection for a Disorder Due to 
Asbestos Exposure

To the extent that the veteran claims asbestos exposure, the 
Board notes that there is no current specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases nor has VA 
promulgated any regulations regarding asbestos-related 
diseases.  However, VA has issued procedures on asbestos-
related diseases which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL M21-1 (formerly 
Department of Veteran's Benefits, DVB, Circular 21-88-8, 
Asbestos-Related Disease (May 11, 1988)).  In addition, the 
Board will consider the guidance in VAOPGCPREC 4-2000.  VA 
must analyze the claim of entitlement to service connection 
for asbestosis under these administrative protocols.  

Subparagraph 7.21a(1) recognizes that inhalation of asbestos 
fibers can produce fibrosis and tumors, interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the larynx and 
pharynx.  Subparagraph 7.21a(3) points out that persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  The risk of developing bronchial cancer is increased 
in current cigarette smokers who have had asbestos exposure.  
Mesotheliomas are not associated with cigarette smoking.  
Lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  About 50 
percent of persons with asbestosis eventually develop lung 
cancer, about 17 percent develop mesothelioma, and about 10 
percent develop gastrointestinal and urogenital cancers.  All 
persons with significant asbestosis develop cor pulmonale and 
those who do not die from cancer often die from heart failure 
secondary to cor pulmonale.

The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  M21-1, Part VI, Ch. 7.21.  An asbestos-related 
disease can develop from brief exposure (as little as a month 
or two) to asbestos or indirectly (bystander disease).  Id.  
There is a prevalence of asbestos-related disease among 
shipyard workers since asbestos was used extensively in 
military ship construction.  Id.  It is a fact that many U.S. 
Navy veterans during World War II were exposed to chrysotile 
products, as well as amosite and crocidolite, since these 
varieties of African asbestos were used extensively in 
military ship construction.  Id.; see also Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).

With asbestos-related claims, the Board must determine 
whether the claim-development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Veterans 
Claims Court indicated that the Board should have 
specifically referenced the DVB Circular and discussed the 
RO's compliance with the Circular's claim-development 
procedures).  With these claims, the RO must determine 
whether or not military records demonstrate evidence of 
asbestos exposure during service, develop whether or not 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  See M21-1, Part VI, Ch. 7.21.  

The Veterans Claims Court has held that neither MANUAL M21-1 
nor the CIRCULAR creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure.  Dyment v. West, 13 Vet. App. 141 (1999), 
aff'd, 287 F.3d 1377 (Fed. Cir. 2002); see also Nolen v. 
West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

In his claim for benefits, the veteran checked "No" when 
asked whether he was exposed to asbestos in service; however, 
when asked when and how he was exposed to asbestos, he listed 
the dates from 1953-1957 and his work as a mechanic.  When 
asked about his claimed disability as a result of exposure to 
asbestos he responded with "Unknown."  The RO considered 
this a claim for asbestos exposure, which is now on appeal.

The Board notes that the veteran was not an insulation or 
shipyard worker in the Navy.  His DD214 reflects that he was 
an auto repairman in the Air Force.  This is consistent with 
his assertion that he was exposed to asbestos while working 
as a mechanic.  Further, there is no evidence that he ever 
served on a ship.  Even so, shipboard service alone is not 
the same or similar to the exposure described in subparagraph 
7.21b(2).  There is no basis in the VA manual, regulations or 
law to presume that a person who was simply aboard a ship 
during service was exposed to asbestos.  In addition, the 
veteran served in the military during the mid-1950s and 
would, obviously, not be included in the group of WWII Navy 
veterans who were potentially exposed during military ship 
construction.  While not dispositive on the issue of 
exposure, the Board notes that the veteran was not in any of 
the groups typically associated with asbestos exposure.

Significantly, and regardless of whether he was exposed to 
asbestos or not, the veteran has made no claim or assertion 
of any specific disorder attributable to asbestos exposure.  
While the claims process generally requires a determination 
of whether there was asbestos exposure in service and whether 
there was asbestos exposure before or after service, the 
Board is of the opinion that, without claiming a particular 
disorder, there can be no grant of the benefit sought.  

By letter dated in April 2002, the RO informed the veteran 
that exposure to asbestos, mustard gas, and radiation, in 
themselves, were not considered to be a disability.  The RO 
asked him to identify the condition or disability that he 
suffered from as a result of these exposures.  After he 
failed to identify any specific disorder, the RO denied all 
three claims, including the claim for asbestos exposure.  In 
the only two other statements received from the veteran, the 
notice of disagreement and appeal, he asserted, in very broad 
terms, that the evidence submitted was sufficient to support 
all his claims (including the claim for asbestos exposure) 
and the evidence was mentioned but he felt it had not been 
considered.  To date, he has never asserted a specific 
disorder attributable to asbestos exposure (or to mustard gas 
or to radiation).

After a review of the claims file, the Board finds that the 
veteran does not, in fact, have a disorder which can be 
reasonably attributable to asbestos exposure.  Specifically, 
in a May 2001 private treatment record, it was noted that he 
had a past history of histoplasmosis, asthma, bronchitis, and 
bronchiectasis.  He was also treated for right lower lobe 
pneumonia on one occasion (however, the record is undated).  
None of these conditions are listed in subparagraph 7.21a(1) 
as one of the disorders recognized from the inhalation of 
asbestos fibers.  In addition, while persons with asbestos 
exposure have an increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal and urogenital cancer, 
there is no evidence that the veteran has been treated for 
any of these disorder, nor has he so asserted.  

With respect to the claims adjudication process itself, like 
the RO, the Board finds that it is not necessary to address 
the issues of whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, or determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  Because the veteran did not claim, and is not shown 
to have, a condition or disorder reasonably attributed to 
asbestos exposure, the Board finds that the claim must be 
denied.  

The Board has considered the veteran's statement that he was 
exposed to mustard gas, ionizing radiation, and asbestos 
during military service. Although his statements must be 
accepted, they are not competent or credible evidence of a 
diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
exposure to mustard gas, ionizing radiation or asbestos, and 
no evidence of a condition or disorder reflective of exposure 
to mustard gas, ionizing radiation, or asbestos.  The veteran 
lacks the medical expertise to offer an opinion as to the 
existence of current pathology, as well as to medical 
causation of any current disability.  Id.  In the absence of 
competent, credible evidence of continuity of relevant 
symptomatology, service connection is not warranted for any 
disorder due to mustard gas, ionizing radiation, or asbestos 
exposure.

Finally, in denying all the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issues decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicate which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran .  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  
Finally, the Veterans Claims Court has recently held that VA 
must provide notice of what is needed to support a claim 
prior to an initial unfavorable RO decision.  See Pelegrini 
v. Principi, No. 01-944, 2004 U.S. App. Vet Claims LEXIS 11 
(January 4, 2004).

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

With respect to the timing of the notice provisions, the 
Board notes that the veteran filed his claim for benefits in 
October 2001.  In January 2002, he was informed that the RO 
needed more information before deciding his claims.  He was 
asked for various information, including private treatment 
records, and told that he needed to submit medical evidence 
showing treatment and diagnoses for the claims made.  He was 
told that VA would obtain VA medical records and that he was 
given examples of the type of evidence (medical and non-
medical evidence, such as buddy statements, insurance 
statements, etc.) he should submit in support of his claim.  
He was told where to send the information and was told that 
VA would obtain records for him.  

Also in January 2002, the veteran was informed that he needed 
to specify what disability he was claiming as a result of 
mustard gas exposure and was told that exposure alone was not 
a disability.  Finally, in April 2002, he was informed of his 
due process rights with respect to all his claims, was told 
what was needed to support a claim for service connection, 
and was told what medical evidence (VA and private) would 
support his claims.  He was told that exposure to asbestos, 
mustard gas, and radiation alone were not disabilities and 
was ask to provide information on what condition or 
disability that he suffered from as a result of these 
exposures.  He was told that VA had obtained service medical 
records and was told where to send additional information.  
Private medical records were subsequently associated with the 
claims file; however, there was no other evidence submitted 
or statements from the veteran in response to any of the due 
process letters.  In June 2002, the RO denied the claim.  
Because the veteran was given notice of what was needed to 
support his claim prior to the initial unfavorable decision, 
the Board finds that the provisions of Pelegrini have been 
satisfied.

Next, because the veteran was told what evidence was needed 
to support his claim, what evidence he needed to provide 
(such as private medical records, buddy statements, 
employment physicals, etc.), and what evidence VA had already 
obtained in the two January 2002 letters and in the April 
2002 letter, the Board finds that all reasonable efforts to 
secure and develop the evidence that is necessary for an 
equitable disposition of the claims on appeal have been made 
by the agency of original jurisdiction.  VA has substantially 
met the requirements of the VCAA.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  
Therefore, the Board finds that the mandates of the VCAA have 
been satisfied.


ORDER

The claim for entitlement to service connection for a left 
shoulder disorder is denied.

The claim for entitlement to service connection for a left 
jaw disorder is denied.

The claim for entitlement to service connection for an ear 
disorder is denied.

The claim for entitlement to service connection for a 
cervical spine disorder is denied.

The claim for entitlement to service connection for a 
disorder due to mustard gas exposure is denied.

The claim for entitlement to service connection for a 
disorder due to exposure to ionizing radiation is denied.

The claim for entitlement to service connection for a 
disorder due to asbestos exposure is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



